         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

_____________________________________
Belinda Kay Pence, Rosalind Lee,           §
Stan Parker, Andrew Sansom and             §
Mark Weiler,                               §
                                           §
Plaintiffs,                                §
                                           §
v.                                         §            CASE NO. 1:20-cv-00088
                                           §
Permian Highway Pipeline, LLC,             §
Kinder Morgan Texas Pipeline LLC,          §
Kinder Morgan, Inc.,                       §
EagleClaw Midstream Ventures, LLC,         §
Altus Midstream Energy, and                §
ExxonMobil Permian Highway Pipeline LLC,   §
                                           §
Defendants.                          _____ §

           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Belinda Kay Pence, Rosalind Lee, Stan Parker, Andrew Sansom, and

Mark Weiler file this complaint against Defendants for violation of the Natural Gas Act, 15

U.S.C. §§ 717 et seq., and Plaintiffs’ rights as guaranteed by federal law.

                                    INTRODUCTION

1.    This case arises out of Defendants’ plan to build a natural gas pipeline (the

Permian Highway Pipeline) through Plaintiffs’ property in Gillespie, Travis and Blanco

Counties. Plaintiffs have either declined to voluntarily sell the necessary easement or

right of way on their property, or sold them under threat of Defendants’ use of the eminent

domain provisions of Chapter 21 of the Texas Property Code. However, Defendants lack

legal authority to use the provisions of Chapter 21, because the Permian Highway
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 2 of 25




Pipeline is an interstate natural gas pipeline subject to the exclusive jurisdiction of the

Natural Gas Act.

2.     Section 7(c) of the Natural Gas Act (15 U.S.C. § 717f(c)(1)(A)) forbids the

construction or operation of any interstate gas pipeline without a certificate of public

convenience and necessity (“Certificate”) issued by the Federal Energy Regulatory

Commission (“FERC”), and section 7(h) (15 U.S.C. § 717f(h)) limits the use of eminent

domain for an interstate pipeline to Certificate holders. Defendants do not hold, and have

not applied for, a Certificate for the Permian Highway Pipeline, and may not legally

construct, operate, or take Plaintiffs’ property for purposes of constructing or operating

the Permian Highway Pipeline.

3.     The Natural Gas Act, its implementing regulations, and FERC practices and

procedures provide extensive procedural and substantive rights to landowners whose

property is subject to eminent domain for interstate natural gas pipelines.

4.     By virtue of their use of Texas eminent domain authority, Defendants are state

actors for purposes of 42 U.S.C. § 1983. By using, or attempting to use, Texas eminent

domain authority to take Plaintiffs’ property under color of state law, Defendants are

depriving Plaintiffs of rights guaranteed by federal law.

                                         PARTIES

5.     Plaintiff Belinda Kay Pence is the General Partner and holds a majority interest in

CG Partners, which owns the property at 7535 FM 2093, Fredericksburg, TX 78624 in

Gillespie County that Defendants seek to take by eminent domain. (The other interest in

the partnership is held in trust for Ms. Pence’s daughter.) Ms. Pence first learned of




                                             2
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 3 of 25




Defendants’ intentions when she received a phone call from Defendants’ agent in or about

August of 2018.

6.    Plaintiff Rosalind Lee owns an interest in the property at 1878 Schumann Road,

Stonewall, TX 78671 in Gillespie County that Defendants seek to take by eminent domain.

Ms. Lee first learned of Defendants’ intentions when she received a phone call from

Defendants’ agent in August or September of 2018.

7.    Plaintiff Stan Parker owns the property in Gillespie County that Defendants seek

to take by eminent domain.

8.    Plaintiff Andrew Sansom owns a life estate in the Hershey Ranch in Gillespie

County that Defendants seek to take by eminent domain.

9.    Plaintiff Mark Weiler owns Tract No. TX-D-BL-698.310 in Blanco County, which is

now encumbered by a “permanent easement and right of way” that he sold to Defendant

Permian Highway Pipeline LLC while under threat of Defendants taking this permanent

easement and right of way by eminent domain. Mr. Weiler first learned of Defendants’

intentions when he received a call from Defendants’ agent in late October, 2018.

10.   Defendant Permian Highway Pipeline, LLC, is a Delaware limited liability

corporation with its principal offices located at 1001 Louisiana Street, Suite 1000,

Houston, Texas 77002. Permian Highway Pipeline, LLC is identified in filings with the

Railroad Commission of Texas as the “owner” of the Permian Highway Pipeline. Permian

Highway Pipeline, LLC may be served through its registered agent Capitol Corporate

Services, Inc. at 206 E. 9th St., Ste. 1300, Austin, TX 78701.

11.   Defendant Kinder Morgan Texas Pipeline, LLC is a Delaware limited liability

corporation, with its principal offices located at 1001 Louisiana Street, Houston, Texas



                                            3
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 4 of 25




77002. KMTP is identified in filings with the Railroad Commission of Texas as the

“operator” of the Permian Highway Pipeline. KMTP owns 26.7% of Permian Highway

Pipeline, LLC. KMTP may be served through its registered agent Corporation Service

Company at 800 Brazos, Austin, Texas 78701.

12.    Defendant Kinder Morgan, Inc. is Delaware corporation with its principal offices at

1001 Louisiana Street, Houston, Texas 77002. On information and belief, Kinder Morgan

owns a controlling interest in KMTP. Kinder Morgan may be served through its registered

agent Capitol Corporate Services, Inc. at 206 E. 9th St., Ste. 1300, Austin, TX 78701.

13.   Defendant EagleClaw Midstream Ventures, LLC is a Delaware limited liability

company has its principal offices located at 500 W. Illinois, Suite 700, Midland, TX 79701,

and is a subsidiary of Blackstone Group, Inc.       EagleClaw owns 26.7% of Permian

Highway Pipeline, LLC. EagleClaw may be served through its registered agent Todd

Carpenter at 2700 Post Oak Blvd., Suite 300, Houston, TX 77056.

14.   Defendant Altus Midstream Company is a Delaware corporation with its principal

offices located at One Post Oak Central, 2000 Post Oak Boulevard, Suite 100, Houston,

TX, 77056. On information and belief, Apache Corporation owns a controlling interest in

Altus Midstream. Altus Midstream owns 26.7% of Permian Highway Pipeline, LLC. Altus

Midstream may be served through its registered agent CT Corporation System at 1999

Bryan St., Suite 900, Dallas, TX 75201.

15.   Defendant ExxonMobil Permian Highway Pipeline LLC is a Delaware corporation

with its principal offices at 22777 Springwoods Village Parkway, Spring, Texas 77389,

and is a subsidiary of Exxon Mobil, Inc. ExxonMobil PHP owns 20% of the Permian

Highway Pipeline, LLC. ExxonMobil PHP may be served through its registered agent



                                            4
            Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 5 of 25




Corporation Service Company dba CSC – Lawyers Incorporating Service Company at

211 E 7th St., Suite 620, Austin, TX 78701-3218.

                                 JURISDICTION AND VENUE

16.    This Court has subject matter jurisdiction under 15 U.S.C. 717u, 28 U.S.C. 1331,

28 U.S.C. 1343(a), and 42 U.S.C. 1983.

17.    Venue is proper in this Court under 28 U.S.C. 1391(b)(2), insofar as a substantial

part of the events giving rise to the claims occurred in this district, and all of the property

that is the subject of this action is situated in this district.

                                              FACTS

The Permian Highway Pipeline

18.    On June 25, 2018, Kinder Morgan issued a Media Release stating that it had

signed a letter of intent with EagleClaw and Apache Corporation for the development of

the Permian Highway Pipeline (“PHP”). The Media Release also stated that, “Natural gas

supply will be sourced into the PHP Project from multiple locations, including KMI’s,

EagleClaw’s and Apache’s existing systems in the Permian Basin, with additional

interconnections to both intrastate and interstate pipeline systems in the Waha area.”

19.    On August 10, 2018, KMTP announced an “Open Season”, lasting until August 24,

2018, for natural gas shippers to bid for capacity on the PHP. The Open Season notice

stated that the PHP would “will offer firm intrastate and NGPA Firm 311 Transportation

Service.”

20.    “311 transportation service” refers to section 311(a)(2) of the Natural Gas Policy

Act, 15 U.S.C. § 3371(a)(2), which provides that intrastate pipelines can transport gas on

behalf of interstate pipelines. (FERC defines “firm” service as “service is not subject to a



                                                 5
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 6 of 25




prior claim by another customer or another class of service and receives the same priority

as any other class of firm service.” 18 CFR 284.7(a)(3).)

21.    Sept. 5, 2018, KMTP and EagleClaw announced “a final investment decision to

proceed with the Permian Highway Pipeline Project (PHP Project), having executed

definitive joint venture agreements and securing sufficient long-term binding

transportation agreements with shippers. Subsequently, the partners secured such

agreements for all of the remaining pipeline capacity.”

22.    In January, 2019, ExxonMobil PHP acquired 20% of PHP.

23.    On May 29, 2019, Altus Midstream announced that it had acquired 26.7% of PHP,

LLC.

The Texas Railroad Commission’s Permitting Process

24.    Natural gas pipelines in Texas that are not subject to FERC jurisdiction under the

Natural Gas Act are permitted by the Texas Railroad Commission, which requires them

to apply for and obtain a “T-4” permit. The Railroad Commission’s permitting procedure

for natural gas pipelines is codified at 16 Tex. Admin. Code § 3.70 (“Pipeline Permits

Required”), and requires T-4 applicants to submit only the following information:

       (1) the contact information for the individual who can respond to any questions
       concerning the pipeline's construction, operation or maintenance;
       (2) the requested classification and purpose of the pipeline or pipeline system as
       a common carrier, a gas utility or a private line;
       (3) a sworn statement from the pipeline applicant providing the operator's factual
       basis supporting the classification and purpose being sought for the pipeline,
       including, if applicable, an attestation to the applicant's knowledge of the eminent
       domain provisions in Texas Property Code, Chapter 21, and the Texas
       Landowner's Bill of Rights as published by the Office of the Attorney General of
       Texas; and
       (4) documentation to provide support for the classification and purpose being
       sought for the pipeline, if applicable; and
       (5) any other information requested by the Commission.



                                            6
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 7 of 25




25.    After a pipeline company submits the 5-page, “check the box” T-4 application, the

Railroad Commission performs purely ministerial functions with regard to the application,

and then issues the permit. The Railroad Commission’s hands-off process is best

exemplified by the fact that it does not require the applicant to submit any information

even regarding the applicant’s ability to construct or operate such a pipeline, or whether

it has the financial wherewithal to do so.

26.    Nor does the Railroad Commission provide any public notice of, or process for, T-

4 permit applications, and imposes no restrictions on what route a T-4 permit applicant

decides to take. A T-4 permit holder may build a pipeline wherever it wants and without

any prior notice to local governments or landowners whose property the pipeline intends

to take, and without any substantive government review whatsoever. Nor does the

Railroad Commission impose any conditions on the construction or operation of the

pipeline to protect landowners’ health, safety, or property.

KMTP’s T-4 Permit

27.    Following the September 5, 2018 announcement of the “final investment decision”,

on or about October 8, 2018, Defendant KMTP submitted a “T-4 Permit Application”,

dated September 10, 2018, (“the Application”) to the Railroad Commission.             The

Application included a map which showed that PHP would run 423.95 miles from Pecos

County to Colorado County.

28.    KMTP stated that it was a “Gas Utility”, and checked a box saying that the gas it

would carry would be “owned by others but transported for a fee.”




                                             7
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 8 of 25




29.   On October 22, 2018, the Railroad Commission issued KMTP a T-4 Permit to

Operate a Pipeline in Texas (No. 09970) (“KMTP’s Permit”); the entire substance of

KMTP’s Permit is a single sentence:

      This is to certify that KINDER MORGAN TEXAS PIPELINE LLC has complied with
      Railroad Commission rule 16 Tex. Admin. Code §3.70 governing pipelines in
      accordance with Texas Natural Resources Code, §81.051, and is granted this
      permit by the Commission to operate the following pipeline or pipelines located in
      the following county or counties:

      BLANCO, CALDWELL, COLORADO, CRANE, CROCKETT, FAYETTE,
      GILLESPIE, GONZALES, HAYS, KIMBLE, LAVACA, MENARD, PECOS,
      REAGAN, REEVES, SCHLEICHER, UPTON

30.   On or about November 27, 2018, KMTP submitted an amended T-4 permit

application, requesting that the Railroad Commission, “update the Diameter to 42" for the

entirety of the line.” On December 3, 2018, the Railroad Commission issued KMTP an

amended permit (with the same permit number).

FERC’S Permitting Process for Interstate Natural Gas Pipelines

31.   The Railroad Commission’s permitting “process” stands in sharp contrast to the

Federal Energy Regulatory Commission’s permitting process for interstate natural gas

pipelines. The Natural Gas Act provides that FERC may grant a Certificate only:

      if it is found that the applicant is able and willing properly to do the acts and to
      perform the service proposed and to conform to the provisions of this chapter and
      the requirements, rules, and regulations of the Commission thereunder, and that
      the proposed service, sale, operation, construction, extension, or acquisition, to
      the extent authorized by the certificate, is or will be required by the present or future
      public convenience and necessity.

15 U.S.C. § 717f(e). In order to make this determination, FERC has developed what is

known as its “Certificate Policy Statement” (Certification of New Interstate Natural Gas

Pipeline Facilities, 88 FERC ¶ 61,227 (1999), order on clarification, 90 FERC ¶ 61,128,

order on clarification, 92 FERC ¶ 61,094 (2000).) As FERC describes it:


                                              8
          Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 9 of 25




       The Certificate Policy Statement provides guidance for evaluating proposals to
       certificate new pipeline construction. The Certificate Policy Statement establishes
       criteria for determining whether there is a need for a proposed project and whether
       the proposed project will serve the public interest. The Certificate Policy Statement
       explains that in deciding whether to authorize the construction of major new natural
       gas facilities, the Commission balances the public benefits against the potential
       adverse consequences. The Commission’s goal is to give appropriate
       consideration to the enhancement of competitive transportation alternatives, the
       possibility of overbuilding, subsidization by existing customers, the applicant’s
       responsibility for unsubscribed capacity, the avoidance of unnecessary disruptions
       of the environment, and the unneeded exercise of eminent domain in evaluating
       new pipeline construction.

In re Trunkline Gas Company, LLC, 153 FERC ¶ 61,300 (2015), p .48. FERC then

describes the steps it takes in order to meet these aims, i.e., “balance[] the public benefits

against the potential adverse consequences”, which include “the possibility of

overbuilding” or “subsidization by existing customers”, “unnecessary disruptions of the

environment”, and “the unneeded exercise of eminent domain”:

       Under this policy, the threshold requirement for pipelines proposing new projects
       is that the pipeline must be prepared to financially support the project without
       relying on subsidization from its existing customers. The next step is to determine
       whether the applicant has made efforts to eliminate or minimize any adverse
       effects the project might have on the applicant’s existing customers, existing
       pipelines in the market and their captive customers, or landowners and
       communities affected by the route of the new pipeline. If residual adverse effects
       on these interest groups are identified after efforts have been made to minimize
       them, the Commission will evaluate the project by balancing the evidence of public
       benefits to be achieved against the residual adverse effects. This is essentially an
       economic test. Only when the benefits outweigh the adverse effects on economic
       interests will the Commission proceed to complete the environmental analysis
       where other interests are considered. Id. at p. 49.

32.    Thus interstate natural gas pipeline companies may only take private property if

they satisfy multiple criteria, including FERC’s determinations that the pipeline can

“financially support the project without relying on subsidization from its existing

customers”, and, of particular importance, that the pipeline “has made efforts to eliminate




                                              9
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 10 of 25




or minimize any adverse effects the project might have on . . . landowners and

communities affected by the route of the new pipeline” (emphasis added).

33.    To the extent that there are any remaining adverse effects on landowners (such

as having property taken from unwilling sellers) or others, FERC must then determine

that “the benefits outweigh the adverse effects on economic interests”.

34.    Then, if any only if FERC is satisfied that the pipeline has satisfied all those criteria,

does FERC proceed to examine the environmental effects of building a new pipeline,

including those effects on landowners. FERC’s environmental process begins with its

“prefiling” procedures under 18 CFR §157.21, which take place even before the pipeline

submits its formal application to FERC; in fact, once it starts the pre-filing process, a

pipeline company may not submit the actual application for 180 days. 18 CFR

157.21(e)(3).

35.    During the prefiling period, the pipeline company notifies all stakeholders, including

local and state agencies, other federal agencies, and all the potentially affected property

owners, about the project, for the purpose of allowing early public input into the project,

including via open house meetings for all stakeholders.

36.    It is during the prefiling process that FERC publishes in the Federal Register a

“Notice of Intent for Preparation of an Environmental Assessment or an Environmental

Impact Statement under the National Environmental Policy Act” (40 CFR §1508.22),

which starts the National Environmental Policy Act (“NEPA”) “scoping” process which

seeks public and other agency input into the scope of the environmental review, including

additional public meetings and site visits.




                                              10
            Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 11 of 25




37.    When the pre-filing process is concluded, the pipeline company then develops a

final application for submission to FERC. A typical application for FERC approval of an

interstate natural gas pipeline contains hundreds of pages of information about the

pipeline.

38.    Once it receives the application, FERC issues a “Notice of Application”. FERC’s

regulations (18 CFR 157.6(d)(3)) then require the pipeline company to provide the Notice

of Application, along with other documentation, including, inter alia, such as “The most

recent edition of the Commission’s pamphlet that explains the Commission’s certificate

process and addresses the basic concerns of landowners”; “A description of the applicant

and the proposed project, its location (including a general location map), its purpose, and

the timing of the project”; “A general description of what the applicant will need from the

landowner if the project is approved, and how the landowner may contact the applicant,

including a local or toll-free phone number and a name of a specific person to contact

who is knowledgeable about the project”; “A brief summary of what rights the landowner

has at the Commission and in proceedings under the eminent domain rules of the relevant

state”; “Information on how the landowner can get a copy of the application from the

company or the location(s) where a copy of the application may be found”; and “A copy

of the Commission’s notice of application, specifically stating the date by which timely

motions to intervene are due, together with the Commission’s information sheet on how

to intervene in Commission proceedings.”

39.    FERC’s regulations (18 CFR 157.6(2)) require that this information be sent to “all

affected landowners and towns, communities, and local state and federal governments

and agencies involved in the project”, and define “affected landowners” to include,



                                            11
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 12 of 25




“owners of property interests . . . crossed or used) by the proposed activity, including all

facility sites (including compressor stations, well sites, and all above-ground facilities),

rights of way, access roads, pipe and contractor yards, and temporary workspace;”

property which, “Abuts either side of an existing right-of-way or facility site owned in fee

by any utility company, or abuts the edge of a proposed facility site or right-of-way which

runs along a property line in the area in which the facilities would be constructed, or

contains a residence within 50 feet of the proposed construction work area”; and property

which is “within one-half mile of proposed compressors or their enclosures”.

40.    The application then goes through the NEPA process, which is described in

FERC’s “Guidance Manual for Environmental Report Preparation for Applications Filed

Under the Natural Gas Act”, and results in a draft Environmental Impact Statement

(“EIS”). The draft EIS is then sent out for public comment, after which FERC reviews

those comments and prepares the final EIS, which typically takes 6-12 months.

41.    A final EIS can run hundreds of pages with thousands of pages of supporting

documentation; for example, FERC’s most recent EIS for an interstate pipeline project

(the Pacific Connector Pipeline) is more than a thousand pages long, and the appendices

run to thousands of pages. Federal Energy Regulatory Commission, Final Environmental

Impact Statement for the Jordan Cove Energy Project, Docket Nos. CP17-494-000 and

CP17-495-000 (November, 2019)(“JC EIS”).

42.    The JC EIS illustrates in any number of ways the extent FERC’s interstate natural

gas pipeline process protects landowners. For example, the JC EIS includes (and are

available to the public) the pipeline’s Air, Dust and Noise Control Plan, Blasting Plan,

Contaminated Substances Discovery Plan, Corrosion Control Plan;                 Emergency



                                            12
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 13 of 25




Response Plan; Erosion Control and Revegetation Plan; Integrated Pest Management

Plan; Leave Tree Protection Plan; Safety and Security Management Plan; Sanitation and

Waste Management Plan; Spill Prevention, Containment, and Countermeasures Plan;

and Wetland and Waterbody Crossing Plan, each of which provides protections for

landowners and their property. Id. 2-76 – 2-78.

43.    The JC EIS is typical in that it covers these and many other impacts to landowners’

property, and contains extensive discussions of landowner issues such as “Soils and

Sediments”, “Water Resources and Wetlands”, “Wildlife and Aquatic Resources”, and “Air

Quality and Noise”.

44.    Just as to geologic issues, “the proposed route was evaluated for seismic,

landslide, erosion and scour, and volcanic hazards that may potentially occur across or

near” the pipeline route. JC FEIS 4-6. The pipeline company “selected the proposed route

with input from agencies, stakeholders, and land managers/owners to avoid areas of high

risk of geological hazards.” Id. This public process resulted in the original route being

“changed in multiple locations to avoid high hazard areas.” Id.

45.    One of the issues of most concern to landowners on pipeline routes is the effect of

construction (including blasting) and operation on their groundwater. As a result, the

pipeline will provide “site-specific Blasting Plans at least 5 working days prior to any

proposed blasting-related activity” (id. 4-34); such plans include:

       • explosive type, product name and size, weight per unit, density, and equivalent
       energy
       release ratio (N) (the blasting agent Ammonium Nitrate and Fuel Oil [ANFO] would
       not be allowed);
       • delay type, sequence, and delay (milliseconds);
       • initiation method (detonating cord, blasting cap, or safety fuse);
       • stemming material and tamping method;
       • hole depth, diameter, and pattern;


                                            13
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 14 of 25




      • explosive depth, distribution, and maximum weight per delay;
      • number of holes per delay;
      distance and orientation to nearest aboveground structure;
      • distance and orientation to nearest underground structure, including pipeline;
      • procedures for storing, handling, transporting, loading, and firing explosives, fire
      prevention, inspections after each blast, misfires, fly rock and noise prevention,
      stray current accidental-detonation prevention, signs and flagmen, warning signals
      prior to each blast, notification prior to blasting, and disposal of waste blasting
      material;
      • seismograph company, personnel, equipment, and sensor location, if required;
      • copies of all required federal, state, and local permits;
      • blaster’s name, company, copy of license, and statement of qualifications;
      • magazine type and locations for explosives and detonating caps; and
      • typical rock type and geology structure (solid, layered, or fractured).

      Id. 4-34-35.

Those are just the general blasting protections for landowners; there is a whole separate

set of protection for landowners’ water supply. Procedurally:

      Pacific Connector would request authorization from landowners to test and
      document the baseline condition, yield, and water quality of any private wells
      located within 200 feet of the right-of-way. This testing would occur before the
      pipeline construction starts in the nearby area, and the testing results would be
      shared with the property owner, if requested. Similar information would be
      gathered for any public water wells located within 400 feet of the pipeline
      construction right-of-way. Based on testing results, if it is determined after
      construction that there has been an impact on groundwater supply (either yield or
      quality), Pacific Connector would work with the landowner to ensure a temporary
      supply of water, and, if determined necessary by the landowner, Pacific Connector
      would provide a permanent water supply. Mitigation measures would be
      coordinated with the individual landowner in order to meet the landowner’s specific
      needs. Mitigation measures for groundwater wells, springs, and seeps would be
      specific to each property and would be determined during landowner negotiations.
      Id. 4-36.

Specific types of groundwater then get their own protections. For example, for landowners

with near-surface groundwater supplies:

      Near-surface soil compaction caused by heavy construction vehicles could reduce
      a soil’s ability to absorb water, which would affect infiltration/groundwater recharge
      rates and could affect underlying groundwater flow and quality. To reduce these
      impacts excavated topsoil and subsoils would be segregated within wetlands,
      agricultural areas, and at the request of landowners, and returned as closely as


                                            14
           Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 15 of 25




         practical to their original soil horizon and slope position. Following construction,
         restoration of compacted soils would include regrading, recontouring, scarifying (or
         ripping), and final cleanup activities. Decompacting soils would restore water
         infiltration, reduce surface water runoff, reduce erosion, and support revegetation
         efforts. Id. at 4-82.

There are procedural and substantive protections for the above-ground consequences of

blasting as well:

         Pre-blast inspections would be completed for structures and wells that are within
         the influence zone of the blasting. The pre-blast inspections would include but not
         be limited to an inventory structural integrity and signs of structural distress such
         as cracks. Post-blasting inspections would include an inspection and comparison
         of the same elements observed for the pre-blast inspection. If blast related damage
         is identified by Pacific Connector inspectors and confirmed to be a result of the
         blasting activities, then damaged structures or wells would be returned to pre-
         construction conditions or better. Id. at 4-35.

46.      By mislabeling the Permian Highway Pipeline as an “intrastate” pipeline, none of

these – or the myriad of other – protections provided by the Natural Gas Act, FERC’s

regulations, or FERC’s policies and procedures for landowners’ health, safety, or property

are available to the Plaintiffs or other landowners whose land Defendants want to take.

47.      As with all FERC pipeline Environmental Impact Statements, the JC EIS also

covers     issues   such    as   “Land   “Use”,    “Recreation   and    Visual   Resources”,

“Socioeconomics”, “Transportation”, “Cultural Resources”, and “Reliability and Safety”.

See also Order Issuing Certificates and Granting Abandonment Authority, Mountain

Valley Pipeline LLC, Docket No. CP16-10-000161, October 13, 2017, FERC ¶ 61,043,

at P. 129 (In addition to environmental issues, the EIS for Mountain Valley Pipeline

covered “land use, recreational areas, and visual resources; socioeconomic issues such

as property values, environmental justice, tourism, and housing; cultural resources; air

quality and noise impacts; safety; cumulative impacts; and alternatives.”)




                                              15
          Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 16 of 25




48.    As a result of this analysis, a pipeline EIS typically contains dozens of conditions

governing the construction and operation of the pipeline, including numerous safety and

environmental conditions specifically intended to protect landowners’ property.

49.    After publication of the final EIS, by regulation FERC must then wait at least 30

days before it issues its Certificate decision; typically the time between final EIS and

FERC’s decision is several months.

50.    As a rule, FERC’s certificates for interstate natural gas pipelines incorporate both

the mitigation measures described in the pipeline’s Environmental Impact Statement, and

the recommended additional environmental conditions. For example, in addition to all of

the mitigation measures described in the project EIS, the Certificate for the Atlantic Coast

Pipeline contains 73 such conditions, including requiring landowner approval for “route

realignments or facility relocations”; weekly reports to FERC of “any landowner/resident

complaints that may relate to compliance with the requirements of the Order, and the

measures taken to satisfy their concerns”; an “environmental complaint resolution

procedure [which] . . . shall provide landowners with clear and simple directions for

identifying and resolving their environmental mitigation problems/concerns during

construction”, and which must be mailed to all landowners; requiring the pipeline company

to offer post-construction water quality testing “for all water supply wells and springs within

150 feet of the construction workspace and within 500 feet of the construction workspace

in karst terrain”.

51.    FERC’s administrative process for applying for, and then complying with, a

Certificate of Public Convenience and Necessity provides an enormous incentive for




                                              16
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 17 of 25




pipeline companies to avoid getting FERC’s permission to build a pipeline in favor of, for

example, the Texas process.

The Permian Highway Pipeline is an Interstate Pipeline

       Pipelines Supplying PHP

52.    PHP’s Open Season notice listed 11 “receipt points” that will supply gas to the

PHP: EPNG, Enterprise, ETC TransPecos, Whitewater Agua Blanca, Oneok West Texas

Pipeline, Oneok Roadrunner Pipeline, Northern Natural Gas, Atmos, ETC Oasis, Apache

Alpine High Pipeline, and Eagle Claw Pipeline. In addition to those, on or about December

18, 2018, FERC issued a Notice of Intent to Prepare an Environmental Document for the

Planned Double E Pipeline Project, Docket No. PF18-6-000, which noted that the Double

E pipeline project would include a delivery meter “to serve Kinder Morgan’s Permian

Highway Pipeline.”

53.    The PHP receipt points for Northern Natural Gas, EPNG (El Paso Natural Gas),

and Double E are interstate pipelines, transporting interstate gas. Furthermore, EPNG is

owned by Kinder Morgan.

54.    The PHP receipt points for Apache Alpine High, ETC Oasis, Oneok West Texas,

OneOK Roadrunner, ETC TransPecos, Enterprise, and Whitewater Agua Blanca are

each section 311 pipelines that transport interstate gas.

55.    On information and belief, the PHP receipt point for the “EagleClaw” pipeline is

either an interstate pipeline or a 311 pipeline transporting interstate natural gas.

56.    Atmos Pipeline is the sole receipt point for PHP that is an intrastate pipeline

transporting intrastate gas.




                                             17
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 18 of 25




57.    Of the 12 receipt points, 11 are pipelines that transport interstate gas, and only

one is an intrastate pipeline transporting intrastate gas.

Pipelines Receiving Gas from PHP

58.    The Open Season notice listed two types of “Delivery Points” for the PHP; “direct

connects” to specific pipelines, and connections to pipelines in several “market areas”.

The PHP would have “direct connects” to KMTP, KM Tejas, HPL/KM JV, TETCO, TGP,

Tres Palacios, and Oasis Prairie Lea.

59.    The connections in the “Katy Market Area” were identified as Katy Oasis Hub, Katy

Enstor Hub, Katy Atmos Hub, and DCP Guadalupe; in the “Gulf Coast Market Area”, the

connections were to Trunkline, Gulf South, TGP, Transco, NGPL, TETCO, Coastal Bend

Header, and EPD STX Market Area Pool; and in the “South Texas Market Area” the

connections were to Cheniere Corpus Christi, NET Mexico, Enbridge Valley Crossing,

Banquete Hub (Agua Dulce), Freeport LNG Train 3 lateral inlet, Southcross River Road,

and KM Border Pipeline.

              The Seven Direct Connect Delivery Points

60.    Of the seven “direct connect” pipelines receiving gas from PHP, ETC Oasis,

KMTP, and KM Tejas are section 311 pipelines transporting interstate gas, and Tetco,

Tennessee Gas, and Tres Palacios are interstate pipelines. On information and belief,

the “HPL/KM JV” direct connect is either an interstate pipeline or a 311 pipeline

transporting interstate gas.

61.    Four of the seven “direct connect” pipelines are owned, in whole or in part, by

Kinder Morgan: KMTP, KM Tejas, Tennessee Gas, and, on information and belief,

HPL/KM JV.



                                             18
          Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 19 of 25




              The “Market Area” Delivery Points

62.   The three “market area” delivery points included 19 specific delivery points.

63.   In the “Katy Market Area”, the listed delivery points are the Katy Oasis Hub, Katy

Enstor Hub, Katy Atmos Hub, and DCP Guadalupe.

64.   Katy Oasis Hub is owned by Oasis Pipeline, which in turn is owned by Energy

Partners. On information and belief, Katy Oasis Hub stores and handles interstate gas.

65.   Katy Enstor Hub is owned by Enstor, and on information and belief stores and

handles interstate gas. The Katy Enstor Hub itself connects to 14 different pipelines, at

least five of which (KM Tejas, KM Tejas Mustang, KM Ship Channel, NGPL, and

Tennessee Gas) are owned, in whole or in part, by Kinder Morgan.

66.   Katy Atmos Hub is owned by Atmos Energy – Texas. On information and belief,

Katy Atmos Hub stores and handles interstate gas.

67.   DCP Guadalupe is a 311 pipeline transporting interstate gas, and is owned by

Phillips 66, Spectra Energy, and DCP Midstream Partners, LP.

68.   In the “Gulf Coast Market Area” the listed delivery points are: Trunkline, Gulf South,

TGP, Transco, NGPL, TETCO, Coastal Bend Header, and EPD STX Market Area Pool.

69.   “Trunkline” refers to an interstate pipeline system owned by Trunkline Gas

Company, LLC, which in turn is owned by Energy Partners.

70.   “Gulf South” refers to an interstate pipeline system and storage facilities operates

by Gulf South Pipeline Company, LP, which in turn is owned by Boardwalk Pipeline

Partners.

71.   “TGP” refers to Tennessee Gas Pipeline, an interstate pipeline owned by Kinder

Morgan.



                                            19
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 20 of 25




72.   Transco is an interstate pipeline system owned by the Williams Companies, and is

one of the largest pipeline systems in the U.S.

73.   “NGPL” is the Natural Gas Pipeline Company of America and is jointly owned by

Kinder Morgan and Brookfield Infrastructure Partners L.P. NGPL is one of the largest

interstate pipeline systems in the U.S.

74.   Tetco is an interstate pipeline owned by Texas Eastern Transmission, LP, a

subsidiary of Enbridge Inc.

75.   Coastal Bend Header is a part of an interstate pipeline system, built to deliver

natural gas to the Freeport LNG Development, L.P., a liquefaction terminal.

76.   On information and belief, EPD STX Market Area Pool are facilities that transport

and store interstate gas.

77.   The delivery points in the “South Texas Market Area” are Cheniere Corpus Christi,

NET Mexico, Enbridge Valley Crossing, Baquette Hub (Agua Dulce), Freeport LNG Train

3 lateral inlet, Southcross River Road and KM Border Pipeline.

78.   “Cheniere Corpus Christi” refers to Cheniere’s LNG export facility in Corpus Christi.

79.   NET Mexico pipeline is a section 311 pipeline transporting interstate gas.

80.   Enbridge Valley Crossing is a section 311 pipeline transporting interstate gas.

81.   Baquette Hub (Agua Dulce) is a hub operated by NET Mexico Pipeline Partners.

82.   Freeport LNG Train 3 lateral inlet serves the Freeport LNG export facility.

83.   On information and belief, “Southcross River Road” refers to parts of the natural

gas system operated at the time by Southcross Energy Partners and transporting

interstate gas. Following Southcross’s bankruptcy, in November, 2019, KM Tejas, owned

by Kinder Morgan, purchased a substantial portion of the Southcross pipeline system.



                                           20
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 21 of 25




84.    KM Border Pipeline is a section 311 pipeline transporting interstate gas and is

owned by Kinder Morgan.

85.    Four of the Market Area delivery points (Tennessee Gas, NGPL, Southcross, and

KM Border) are owned, in whole or in part, by Kinder Morgan. In addition, Kinder Morgan

owns, in whole or in part, five of the pipelines that connect with the Katy Enstor Hub

delivery point.

86.    In sum, 11 of the 12 pipelines supplying the PHP transport interstate gas, all seven

of the “direct connect” delivery pipelines receiving gas from PHP transport interstate gas,

and all of the “market area” delivery points either store, handle, or transport interstate gas.

       The PHP is an Interstate Pipeline.

87.    The Natural Gas Policy Act defines “interstate” and “intrastate” pipeline in an

almost perfect tautology: an “interstate pipeline” as one “engaged in natural gas

transportation subject to the jurisdiction of the Commission under the Natural Gas Act”

(15 U.S.C. § 3301(15)) and an “intrastate pipeline” as one “engaged in natural gas

transportation (not including gathering) which is not subject to the jurisdiction of the

Commission under the Natural Gas Act (other than any such pipeline which is not subject

to the jurisdiction of the Commission solely by reason of section 1(c) of the Natural Gas

Act).” 15 U.S.C. § 3301(16).

88.    “Interstate gas” does not have to cross a state border to acquire that status. If its

destination is across a state line, it is “interstate gas” as soon as it enters the pipeline

system. And when intrastate gas is commingled with interstate gas, under the Natural

Gas Act and Natural Gas Policy Act it is all considered interstate gas.




                                              21
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 22 of 25




89.    As described in ¶¶ 24-51, above, before an “interstate” pipeline is built, it is subject

to the criteria of the Natural Gas Act, FERC’s rigorous, public, transparent, multi-year

administrative process, and the mitigation conditions in its Certificate governing pipeline

construction and operation, which are intended to provide landowners with extensive

procedural and substantive protections for their health, safety and property. In Texas, an

“intrastate” pipeline is subject to virtually no regulatory process at all, and Texas provides

no such protections.      This difference provides an enormous incentive for pipeline

companies to label a pipeline as “intrastate” even if it actually “interstate”.

90.    As described in ¶¶ 52-86, above, the Permian Highway Pipeline will be supplied

almost exclusively by pipelines transporting interstate gas, and will deliver to pipelines

transporting interstate gas, because Defendants have always intended that PHP’s real

purpose would be to transport interstate gas as a section 311 pipeline. Only one of the

twelve pipelines supplying the PHP (Atmos) is an intrastate pipeline, and to the extent

that PHP carries any intrastate gas, on information and belief it will only be a de minimis

amount shipped solely to create the pretext that PHP is “intrastate” as opposed to

“interstate”, and thus avoid FERC’s regulatory process for approving interstate pipelines.

91.    As described in ¶¶ 52-86, above, defendants designed the PHP to integrate into

their respective interstate gas systems. Specifically, Kinder Morgan owns one of the

upstream pipelines, four of the seven “direct connect” downstream pipelines, and at least

three of the Market Area downstream delivery points, and intends to operate the PHP as

part of, and in support of, its interstate gas system.

                                FIRST CAUSE OF ACTION
                               (Violation of 42 U.S.C. § 1983)

92.    Plaintiffs repeat and reallege paragraphs 1 - 91 as if fully incorporated herein.


                                              22
         Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 23 of 25




93.    Section 7(c)(1)(A) of the Natural Gas Act, 15 U.S.C. § 717f(c)(1)(A), prohibits the

construction or operation of an interstate natural gas pipeline without a certificate of public

convenience and necessity from the Federal Energy Regulatory Commission.

94.    By claiming that the Permian Highway Pipeline is an intrastate natural gas pipeline,

defendants have sought to avoid becoming subject to the Natural Gas Act, which provides

Plaintiffs with numerous procedural and substantive protections for their health, safety,

and property that are part of both the application process for a Certificate of Public

Convenience and Necessity, and then the construction and operation of, an interstate

natural gas pipeline pursuant to such a Certificate.

95.    By depriving Plaintiffs of these protections, Defendants have deprived Plaintiffs of

rights guaranteed by federal law, in violation of 42 U.S.C. § 1983.

                              SECOND CAUSE OF ACTION
                            (Violation of the Natural Gas Act)

96.    Plaintiffs repeat and reallege paragraphs 1- 91 as if fully incorporated herein.

97.    Section 7(c)(1)(A) of the Natural Gas Act, 15 U.S.C. § 717f(c)(1)(A), prohibits the

construction or operation of an interstate natural gas pipeline without a certificate of public

convenience and necessity from the Federal Energy Regulatory Commission.

98.    Because the Permian Highway Pipeline is an interstate natural gas pipeline, its

construction and operation violate section 7(c)(1)(A) of the Natural Gas Act, 15 U.S.C. §

717f(c)(1)(A).

                                      Prayer for Relief

WHEREFORE, Plaintiffs pray that this Court:

       A) Declare that the Permian Highway Pipeline is subject to the jurisdiction of the

Federal Energy Regulatory Commission under the Natural Gas Act;


                                              23
           Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 24 of 25




      B) Declare that Defendants are depriving Plaintiffs of their rights provided by the

Natural Gas Act, FERC’s regulations and FERC’s practices and procedures;

      C) Declare that Defendants’ construction of the Permian Highway Pipeline without

a Certificate of Public Convenience and Necessity issued by FERC violates the Natural

Gas Act;

      D) Declare that Defendants have no legal right to condemn property for the

Permian Highway Pipeline unless and until it receives a Certificate of Public Convenience

and Necessity pursuant to the Natural Gas Act;

      E) Declare that property Defendants have already taken either by eminent domain

or by threat of eminent domain was done so without legal authority;

      F)     Enjoin Defendants from commencing or continuing condemnation actions

against Plaintiffs or any other property owners unless and until FERC has issued the

required Certificate of Public Convenience and Necessity;

      G) Enjoin Defendants from constructing and operating the Permian Highway

Pipeline unless and until FERC has issued the required Certificate of Public convenience

and Necessity;

      H) Award Plaintiffs their attorney’s fees and expenses pursuant to 42 U.S.C. 1988;

and

      I) Award such additional relief as may be just and proper.




                                           24
        Case 1:20-cv-00088-RP Document 1 Filed 01/24/20 Page 25 of 25




                                   Respectfully submitted,

                                   /s/ Clark Richards
                                   Clark Richards
                                   State Bar No. 90001613
                                   crichards@rrsfirm.com
                                   RICHARDS RODRIGUEZ & SKEITH, LLP
                                   816 Congress Ave, Suite 1200
                                   Austin, Texas 78701
                                   Tel: 512-476-0005



                                   /s/David Bookbinder
                                   Niskanen Center
                                   820 First Street, NE
                                   Suite 675
                                   Washington, DC 20002
                                   301-751-0611
                                   dbookbinder@niskanencenter.org


January 24, 2020




                                     25
